Citation Nr: 1243990	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

A Decision Review Officer decision issued in September 2009 granted the Veteran's appeal for an increased rating for service-connected arthritis of the lumbar spine, and increased the disability rating to 40 percent evaluation, effective December 10, 2008.  However, in this case, the Veteran was originally granted a 20 percent evaluation prior to this increase.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the claim for an increased rating for service-connected degenerative arthritis of the lumbar spine remains on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

The Veteran is currently rated at 40 percent for degenerative arthritis of the lumbar spine.  He and his representative contend his current rating does not accurately reflect his current symptomatology. 

The Board recognizes that the Veteran's spine was last examined by VA in March 2008, over four years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his lumbar spine disability.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the current severity of his degenerative arthritis of the lumbar spine.  The Veteran's claims file must be provided to the examiner upon examination and this should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbosacral disability, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

2. Thereafter, the AMC should readjudicate the current claims in light of any evidence added to the record. The Veteran and his representative should then be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


